 

EXHIBIT 10.64 

 

RESTATED CONVERTIBLE PROMISSORY NOTE

 



Principal Amount: $9,900,000

Effective Date: April 6, 2016



 

THIS NOTE SHALL SUPERSEDE AND REPLACE THAT CERTAIN NOTE DATED APRIL 4, 2015
BETWEEN THE PARTIES HERETO. SAID ORIGINAL NOTE SHALL BE DEEMED NULL AND VOID AND
REPLACED BY THIS NOTE WITH THE EXCEPTION OF THE NON-REFUNDABLE PAYMENT OF ONE
HUNDRED THOUSAND ($100,000) DOLLARS TENDERED TO THE HOLDER WHICH HAS BEEN
DEDUCTED FROM THE PRINCIPAL AMOUNT HEREIN STATED. 

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC., a Florida corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of H y
H Investments, S.A., a Honduras corporation, or registered assigns (the
“Holder”) the sum of Nine Million Nine Hundred Dollars ($9,900,000), hereinafter
the “Principal Amount” as set forth herein. 

 

The monies due to the Holder represent the Purchase Price for the outstanding
shares of that specific Honduras corporation, whose sole assets consist of a
license to operate gaming machines as referenced in the in the Securities
Purchase Agreement between Elite Data Services, Inc. and H y H Investments, S.A.
(hereafter the “Agreement”) dated April 4, 2016. 

 

All payments due hereunder (to the extent not converted into common stock,
$0.0001 par value per share (the “Common Stock”) in accordance with the terms
hereof) shall be made in lawful money of the United States of America. All
payments shall be made at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a business day, the same shall instead be due on the next
succeeding day which is a business day and, in the case of any interest payment
date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of interest due on such date. As used in this Note, the term
“business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of New York City, New York are authorized or
required by law or executive order to remain closed.  

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof. The following terms shall apply to this Note: 

 

ARTICLE ONE. PAYMENT SCHEDULE 

 

a) Principal Amount. The Borrower has paid in full One Hundred Thousand
($100,000) Dollars as a non-refundable payment in cash (the “Initial Payment”),
which has reduced the amount of the Promissory Note to Nine Million Nine Hundred
($9,900,000) Dollars. The remaining Principal Amount shall be paid by the
Borrower to the Holder as follows:  

 

 

1) Nine Hundred Thousand Dollars ($900,000) payable on or before April 6, 2016
in the form of cash or an amount equal to Twenty Five (25%) percent of the net
revenues of EMBM during such time period or shares of common stock of the
Borrower at the Holder’s option, at the average closing price of the common
stock of the Borrower for the five trading days immediately preceding April 6,
2016 as reported by the principal market or exchange for such common stock.
Payments may be made monthly or in accordance with the Holder’s requests. At
Holder’s option beginning on or after April 17, 2017, payments tendered in
Purchaser’s stock may be repurchased by the Purchaser in conjunction with
Article 1(e). 

 

2) Nine Million Dollars ($9,000,0000) is payable up to Two Million Five Hundred
Thousand Dollars ($2,500,000) per year thereafter through March 31, 2021 by
either cash payment or out of the revenues received by El Mar Muerto Beauty
Mineral, Sociedad Anonima (hereafter “EMBM”) during this time, at an amount
equal to Twenty Five (25%) percent of the net revenues of EMBM during such time
period. In the event Holder has not received the full amount due on or before
March 31, 2021, such amount due hereunder may be payable, at the Holder’s
option, via the issuance of shares of common stock of the Borrower, at the
average closing price of the common stock of the Borrower for the five trading
days immediately preceding March 31, 2021 as reported by the principal market or
exchange for such common stock;  

 



 

 1


 

 

b) Conditions to Purchase. So long as an outstanding balance remains due and
payable under this note, Holder shall grant to Holder an exclusive distributor
license for twenty-five (25) gaming machines in the municipality of Roatan.   c)
Online Gaming & Other Rights. Holder has applied for approval to the appropriate
authority for permits to operate online gaming rights and casino tables. As of
this date, Holder wishes to retain online gaming distribution until the purchase
price has been paid in full. If and when approvals are granted, Holder and
Borrower shall negotiate and finalize such rights pursuant to the provision
herein stated.   d) Interest. So long as the Borrower fulfills the conditions to
purchase as stated in Article 1(2)(b) and (c), Holder shall waive applicable
interest payments of 3.85% per annum due and payable in monthly installments. If
Borrower wishes to retain such rights as stated in Article 1(b) and (c),
Borrower may do so as long as such waived interest payments are paid in cash
payment calculated from April 7, 2015 to the current date of Borrower’s request.
All future interest payments shall be paid in cash in monthly installments at
3.85% per annum on the first day of each month.   e) Stock Repurchase Option.
Borrower may repurchase all payments tendered in common stock to the Holder
hereunder for such value as the shares were assessed at the corresponding
payment date at the Borrower’s option. This provision does not obligate the
Borrower to repurchase.   f) Prepayment. In conjunction with the terms set forth
in Paragraph 2.a, prepayment of this Note will not result in any penalties or
any liability to Borrower if in cash payment.   g) Closing Costs. The Borrower
agrees to pay all closing costs and stamp taxes at the time of transfer of
possession, and Borrower further agrees to reimburse Holder for all taxes on all
shares of its common stock issued hereunder becomes due.   h) Escrow. The
Initial non-refundable deposit has been disbursed to the Holder.

 

ARTICLE TWO. COMMON STOCK 

 

a) Concerning the Shares. The shares of Common Stock issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be the responsibility of the Holder to provide, and
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that the shares to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration or
(iii) such shares are sold or transferred pursuant to Rule 144 under the Act (or
a successor rule) (“Rule 144”) or (iv) such shares are transferred to an
“affiliate” (as defined in Rule 144) of the Borrower who agrees to sell or
otherwise transfer the shares only in accordance with this Section 1.5 and who
is an Accredited Investor. Until such time as the shares of Common Stock
issuable upon conversion of this Note have been registered under the Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for shares of Common Stock issuable upon conversion of this
Note that has not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:  

 

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



 

 2


 

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Holder so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Holder does not accept the opinion of
counsel provided by the Buyer with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to the Note.

 

b) Trading Market Limitations. Unless permitted by the applicable rules and
regulations of the principal securities market on which the Common Stock is then
listed or traded, in no event shall the Borrower issue upon conversion of or
otherwise pursuant to this Note and the other Notes issued more than the maximum
number of shares of Common Stock that the Borrower can issue pursuant to any
rule of the principal United States securities market on which the Common Stock
is then traded (the “Maximum Share Amount”), which shall be 4.99% of the total
shares outstanding on the Closing Date, subject to equitable adjustment from
time to time for stock splits, stock dividends, combinations, capital
reorganizations and similar events relating to the Common Stock occurring after
the date hereof. Once the Maximum Share Amount has been issued, if the Borrower
fails to eliminate any prohibitions under applicable law or the rules or
regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Borrower or any of its
securities on the Borrower’s ability to issue shares of Common Stock in excess
of the Maximum Share Amount, in lieu of any further right to convert this Note,
this will be considered an Event of Default under Section 3.3 of the Note if the
Borrower fails to eliminate any such prohibition within fifteen (15) Business
Days from the date of written notice from the Holder of such a default..

 

ARTICLE THREE. GENERAL

 

a) Compliance and Law with Regulatory Bodies. This Agreement must be in
compliance with all applicable Federal and state laws and regulations including,
without limitation, compliance with applicable Honduras laws and with the rules
of the Securities and Exchange Commission. Any share certificate issued to
evidence shares may bear legends and statements, and be subject to such
restrictions, as the Company will deem advisable to assure compliance with
Federal and state laws and regulations. Both Borrower and Holder agree that
these regulatory changes may incur modification of the Agreement and that such
terms shall be requisitely modified as immaterial unless such modification
changes the provisions as specified in this paragraph.   b) Indemnification. The
Holder represent and warrant that the Borrower will not incur any liability of
any kind or nature whatsoever in connection with the consummation of this
Agreement to any third party, and the Holder agrees to indemnify, defend and
hold harmless the Borrowers, its officers, directors, stockholders, lenders and
affiliates from any claims by or liabilities to such third parties, including
any legal or other expenses incurred in connection with the defense of such
claims.   c) Assignment. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Borrower
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to be the benefit of the Holder
and its successors and assigns. Each transferee of this Note must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement.   d) Enforcement Expenses. The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.





 



 

 3


 

 

ARTICLE FOUR. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:  

 

a) Failure to Pay Principal. The Borrower fails to pay the principal hereof when
due on this Note, whether at maturity, upon acceleration or otherwise.   b)
Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and such breach continues for
a period of ten (10) days after written notice thereof to the Borrower from the
Holder.   c) Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note.   d) Receiver or Trustee. The Borrower or any subsidiary
of the Borrower shall make an assignment for the benefit of creditors, or apply
for or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business, or such a receiver or trustee
shall otherwise be appointed.   e) Judgments. Any money judgment, writ or
similar process shall be entered or filed against the Borrower or any subsidiary
of the Borrower or any of its property or other assets for more than $50,000,
and shall remain unvacated, unbonded or unstayed for a period of twenty (20)
days unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.   f) Bankruptcy. Bankruptcy, insolvency, reorganization
or liquidation proceedings or other proceedings, voluntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.   g) Delisting of Common
Stock. The Borrower shall fail to maintain the trading of its common stock on
the Pink Sheets or OTCQB.   h) Failure to Comply with the Exchange Act. The
Borrower shall fail to comply with the reporting requirements of the Exchange
Act; and/or the Borrower shall cease to be subject to the reporting requirements
of the Exchange Act.   i) Liquidation. Any dissolution, liquidation, or winding
up of Borrower or any substantial portion of its business.   j) Cessation of
Operations. Any cessation of operations by Borrower or Borrower admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower’s ability to continue as a “going
concern” shall not be an admission that the Borrower cannot pay its debts as
they become due.   k) Default by Borrower; Remedies of Holder. In the event of
default, Borrower fails to deliver payment or any other provision herein stated,
Holder shall be entitled to retain all payments received prior to default.
Holder shall also retain EMBM stock;   l) Default by Holder; Remedies of
Borrower. In the event Holder fails to close the acquisition of EMBM pursuant to
the terms and provisions of this Agreement, Borrower shall be entitled to either
sue for specific performance or sue for money damages.





 



 

 4


 

 

ARTICLE FIVE. MISCELLANEOUS

 

(a) Execution by Both Parties. This Agreement shall not become effective and
binding until fully executed by both Borrower and Holder.   (b) Notice. Any and
all notice under the terms and provisions of this Agreement shall be in writing
with a copy of same to the Borrower and Holder.   (c) Failure or Indulgence Not
Waiver. No failure or delay on the part of the Holder in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privileges.
All rights and remedies existing hereunder are cumulative to, and not exclusive
of, any rights or remedies otherwise available.   (d) Governing Law,
Jurisdiction and Venue. If the Holder brings legal action, this Note shall be
governed by the laws of Honduras with Honduras having exclusive jurisdiction and
venue over the Holder and Borrower.   (e) Successors and Assigns. This Agreement
shall apply to, inure to the benefit of and be binding upon and enforceable
against the parties hereto and their respective heirs, successors, trustees in
bankruptcy, administrators, executors and successors in title of any form
whatsoever of the Holder and of the Borrower.   (f) Severability. If any
provision of this Agreement should, for any reason, be held violative of any
applicable law, and so much of this Agreement, be held unenforceable, then the
invalidity of such a specific provision in this Agreement shall not be held to
invalidate any other provision in this Agreement, which other provisions shall
remain in full force and effect unless removal of the invalid provisions
destroys the legitimate purposes of this Agreement, in which event this
Agreement shall be cancelled.   (g) Signatures. Signatures via facsimile shall
have the same validity as original signatures. E-mail acceptances, offers,
counter-offers, etc., shall have the same validity as if they were a signed
original document and shall be incorporated into and form part of this
Agreement.   (h) Headings. The headings inserted at the beginning of each
paragraph and/or subparagraph are for convenience of reference only and shall
not limit or otherwise affect or be used in the construction of any terms or
provisions hereof.   (i) Cost of this Agreement. Any cost and/or fees incurred
by the Borrower or Holder in executing this Agreement shall be borne by the
respective party incurring such cost and/or fee.   (j) Entire Agreement. This
Agreement contains all of the terms, promises, covenants, conditions and
representations made or entered into by or between Holder and Borrower and
supersedes all prior discussions and agreements whether written or oral between
Holder and Borrower with respect to the Option and all other matters contained
herein and constitutes the sole and entire agreement between Holder and Borrower
with respect thereto. This Agreement may not be modified or amended unless such
amendment is set forth in writing and executed by both Holder and Borrower with
the formalities hereof.





 



 

 5


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under proper authority: 

 

BORROWER 

 

Elite Data Services, Inc. 

 

By: _______________________________________  

 

Name: Charles Rimlinger 

Title: Chief Executive Officer  

 

HOLDER 

 

H y H Investments, Sociedad Anonima 

 

_______________________________________  

Name: Wilson Stevenson 

Title: Owner  

 

Dated: June 30, 2015 

 

 

6

--------------------------------------------------------------------------------

 